If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 21, 2021
               Plaintiff-Appellee,

v                                                                    No. 351176
                                                                     Branch Circuit Court
KYLE JOSEPH LONGACRE,                                                LC No. 18-112381-FH

               Defendant-Appellant.


Before: REDFORD, P.J., and MARKEY and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals by delayed leave granted1 his guilty plea to fourth-degree fleeing and
eluding a police officer, MCL 750.479a(2). The trial court sentenced defendant to 14 to 24
months’ imprisonment. We affirm.

                                 I. FACTUAL BACKGROUND

        This case arose from defendant fleeing from a police officer while driving his motor
vehicle. Bronson Police Department Officer Douglas Pope attempted to stop defendant, but he
sped away at 90 to 100 miles per hour, until he lost control and rolled several times before coming
to a stop. Officer Pope found defendant at the scene of the accident.

         Pursuant to a plea agreement, defendant pleaded guilty to fourth-degree fleeing and eluding
a police officer, and the prosecution dismissed additional charges. The trial court found that a
factual basis supported defendant’s guilty plea. The trial court sentenced defendant to 14 to 24
months’ imprisonment. Defendant later moved to correct an invalid sentence on the ground that
the trial court improperly sentenced him without providing substantial and compelling reasons for
the prison sentence when MCL 769.34(4) provided for an intermediate sentence in jail. The
prosecution opposed defendant’s motion and argued that the sentencing guidelines were advisory


1
  People v Longacre, unpublished order of the Court of Appeals, entered December 13, 2019
(Docket No. 351176).


                                                -1-
only and that the trial court imposed a proportionate sentence. The trial court denied defendant’s
motion. Defendant now appeals.

                                 II. STANDARDS OF REVIEW

         We review a departure from the advisory sentencing guidelines range for reasonableness.
People v Lockridge, 498 Mich 358, 392; 870 NW2d 502 (2015). “[T]he standard of review to be
applied by appellate courts reviewing a sentence for reasonableness on appeal is abuse of
discretion.” People v Steanhouse, 500 Mich 453, 471; 902 NW2d 327 (2017). A trial court abuses
its discretion when it chooses an outcome falling outside the range of principled outcomes. People
v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003). “This Court has also repeatedly held that
a sentence is invalid if it is based on inaccurate information.” People v Miles, 454 Mich 90, 96;
559 NW2d 299 (1997) (citation omitted). If a sentence is within the appropriate advisory
guidelines sentence range, a defendant is entitled to resentencing only if there is a scoring error or
if the trial court relied on inaccurate information. People v Francisco, 474 Mich 82, 88-89, 92;
711 NW2d 44 (2006).

                                          III. ANALYSIS

       Defendant argues that the trial court abused its discretion by sentencing him to a minimum
sentence of 14 months in prison, rather than a term of 12 months in jail. We disagree.

        If a sentence is within the applicable guidelines range, it is only appealable if a scoring
error occurred or the sentencing court relied on inaccurate information in determining the sentence,
and defendant raised the issue at sentencing, in a motion for resentencing, or in a motion to remand.
MCL 769.34(10); People v Kimble, 470 Mich 305, 310-311; 684 NW2d 669 (2004). MCL
769.34(4) pertains to the imposition of an intermediate sentence in jail, rather than a prison
sentence. In Lockridge, our Supreme Court held that the sentencing guidelines are advisory and
struck down the requirement that a trial court must provide substantial and compelling reasons to
depart from the sentencing guidelines. Lockridge, 498 Mich at 365, 391. The Court indicated that
“[t]o the extent that any part of MCL 769.34 or another statute refers to use of the sentencing
guidelines as mandatory or refers to departures from the guidelines, that part or statute is also
severed or struck down as necessary.” Id. at 365 n 1. Therefore, pursuant to Lockridge, a trial
court may, but is not required to, impose an intermediate sentence under MCL 769.34(4), and the
trial court is not required to provide substantial and compelling reasons to justify its decision not
to impose an intermediate sanction. See People v Schrauben, 314 Mich App 181, 194-195; 886
NW2d 173 (2016).

        In Steanhouse, our Supreme Court explained that the key test in evaluating a departure
sentence “ ‘is whether the sentence is proportionate to the seriousness of the matter, not whether
it departs from or adheres to the guidelines’ recommended range.’ ” Steanhouse, 500 Mich at 472,
quoting People v Milbourn, 435 Mich 630, 661; 461 NW2d 1 (1990). Further, when a trial court
departs from the applicable sentencing guidelines, it need only provide “adequate reasons for the
extent of the departure sentence imposed.” Steanhouse, 500 Mich at 476.

      In this case, the trial court calculated under the guidelines defendant’s recommended
minimum sentence range of 2 to 17 months’ imprisonment. The trial court sentenced defendant



                                                 -2-
to a minimum sentence of 14 months’ imprisonment with the Michigan Department of Corrections.
The minimum sentence fell within the range authorized by law and constituted a presumptively
proportionate sentence and did not exceed the statutory maximum. See People v Broden, 428
Mich 343, 354-355; 408 NW2d 789 (1987) (“The guidelines represent a comprehensive formula
for determining what an appropriate sentence should be for that type of offender committing that
type of offense. Sentences falling within the recommended range are presumptively not
excessively severe or unfairly disparate because they fall within the sentencing norm for that class
of offender.”); see also MCL 769.34(10). Defendant does not dispute that his sentence fell within
the recommended minimum guidelines range, nor does he argue and cannot establish that the trial
court relied on inaccurate information. Therefore, we must affirm the sentence. See Schrauben,
314 Mich App at 195-196.

        To the extent that defendant argues that the trial court imposed a disproportionate or
unreasonable sentence, the record reflects that defendant, a 30-year-old, had numerous
misdemeanor and felony convictions that included resisting and obstructing, attempted assaults of
prison employees, malicious destruction of property, and retail fraud. The record also indicates
that defendant previously committed crimes while on probation and failed to comply with the
terms of his probation. Regarding the circumstances of the offense, defendant admitted that he
fled from Officer Pope at a high rate of speed, swerved to pass vehicles, hit another vehicle, and
rolled and crashed his vehicle. When apprehended, defendant reported to Officer Pope that he had
a hitchhiker for a passenger. Defendant, however, indicated during his sentencing hearing that he
fled from Officer Pope because his passenger had outstanding arrest warrants, and defendant
sought to aid his passenger in evading arrest. The record also indicates that defendant possessed
marijuana and after the car accident tested positive for amphetamine and methamphetamine.

        The trial court considered all of the evidence and based its sentence, as required, on the
seriousness of the offense and the offender. The trial court’s imposition of a prison sentence, rather
than a jail term, served the purpose of disciplining defendant for the seriousness of his offense and
accounted for his repeated criminal activity and failure to rehabilitate. See People v Hansford,
454 Mich 320, 325-326; 562 NW2d 460 (1997) (holding that the defendant’s extensive criminal
history and clear inability to reform his conduct justified the trial court’s imposition of an increased
sentence on the basis of the defendant’s status as a habitual offender); People v Adams, 430 Mich
679, 686-687; 425 NW2d 437 (1988) (stating that the four basic considerations for a trial court in
sentencing a defendant are: “[1] the reformation of the offender, [2] protection of society, [3] the
disciplining of the wrongdoer, and [4] the deterrence of others from committing like offenses”)
(quotation marks and citations omitted). Further, defendant’s act of fleeing from a police officer
in a motor vehicle at a high rate of speed while under the influence of drugs, for the purpose of
aiding another person to evade arrest, demonstrated defendant’s lack of respect for the law and
seriously posed a safety risk to the public. The imposition of a prison sentence, rather than a jail
sentence, therefore, was “proportionate to the seriousness of the circumstances surrounding the
offense and the offender.” See Milbourn, 435 Mich at 636. Accordingly, the trial court did not
abuse its discretion when it imposed a prison sentence with a minimum sentence within the
sentencing guidelines range. See Steanhouse, 500 Mich at 471; Broden, 428 Mich at 354-355.




                                                  -3-
The trial court appropriately imposed a reasonable and proportionate sentence. See Lockridge,
498 Mich at 392.

       Affirmed.

                                                         /s/ James Robert Redford
                                                         /s/ Jane E. Markey
                                                         /s/ Mark T. Boonstra




                                             -4-